UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 For the quarterly period ended December 31, 2010 o Transition Report Under Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 For the transition period from to COMMISSION FILE NUMBER333-168897 BERRY ONLY INC. (Exact name of registrant as specified in its charter) NEVADA 99-0360497 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 722B Kingston Rd, Toronto, Ontario, Canada, M4E 1R7 (Address of principal executive offices, including zip code) 647-283-3152 (Issuer’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes xNoo State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 5,950,000 shares of common stock as of February 14, 2011. 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements The following consolidated interim unaudited financial statements of Berry Only Inc. (the “Company”) for the three month period ended December 31, 2010 are included with this Quarterly Report on Form 10-Q: (a) Consolidated Balance Sheets as at December 31, 2010 and June 30, 2010. (b) Consolidated Statement of Operations for (i) the three months ended December 31, 2010 and 2009, (ii) for the six months ended December 31, 2010 and 2009, and (iii) the cumulative period from inception (June 24, 2009) to December 31, 2010. (c) Consolidated Statements of Cash Flows for (i) the six months ended December 31, 2010 and 2009, and (ii) the cumulative period from inception (June 24, 2009) to December 31, 2010. (d) Statement of Changes in Stockholders’ Equity for the period from inception (June 24, 2009) to December 31, 2010. (e) Notes to Financial Statements. 2 BERRY ONLY INC. (A Development Stage Company) Balance Sheet as at December 31, 2010 (unaudited) and June 30, 2010 ASSETS December 31, June 30, (Unaudited) Current Assets Cash and Cash Equivalents $ $ TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable $ - $ Stockholders' Equity Preferred Stock, $0.001 par value, 5,000,000 shares authorized; none outstanding as at September 30 and June 30, 2010. Common Stock, $0.001 par value, 75,000,000 shares authorized, 5,950,000 issued and outstanding as at December 31, 2010, 5,950,000 issued and outstanding as at June 30, 2010 Additional paid-in capital Accumulated other income (loss) ) (9
